United States Securities And Exchange Commission Washington, D.C. Schedule 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material under § 240.14a-12 AIR METHODS CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: ® The Exclusive Airborne Health Care CompanySince 1980 Air Methods Corporation Denver/Centennial Airport NASDAQ/GSMS:AIRM May 7, TO THE STOCKHOLDERS OF AIR METHODS CORPORATION: You are cordially invited to attend the 2009 Annual Meeting of Stockholders of Air Methods Corporation to be held on Tuesday, June 16, 2009, at the Company’s corporate offices, 7211 South Peoria Street, in Englewood, Colorado, at 1:30 p.m., Mountain Time. The purpose of the Annual Meeting is to consider and vote upon the elections of Ralph J. Bernstein, Mark D. Carleton, Lowell D. Miller and David A. Roehr to Class III directorships of the Board of Directors.In addition, we will allow time at the Annual Meeting to review fiscal year 2008 accomplishments and goals for the future. Your attention is directed to the accompanying proxy statement, which includes information about the matters to be considered at the Annual Meeting and certain other important information.We encourage you to carefully review the entire proxy statement. Important Notice Regarding Availability of Proxy Materials for the Annual Meeting to be held on June 16, 2009.The proxy statement and proxy card are available at www.proxyvote.com. As of April 21, 2009, the record date for the meeting, we had 12,188,862 shares of common stock outstanding.You can vote all of the shares that you owned on the record date.These shares include: (1) shares held directly in your name as the stockholder of record (a “Record Holder”); and (2) shares held for you as the beneficial owner through a broker, bank or other nominee (a “Beneficial Owner”).If you are a Beneficial Owner, your broker, bank or other nominee will enclose or provide voting instructions for you to use in directing the broker, trustee or nominee how to vote your shares.However, if you are a Record Holder, you may vote shares electronically via the internet address set forth above or telephonically by telephoning 1-800-690-6903. Please respond promptly to the proxy regardless of which voting method you use.Should you receive more than one proxy because your shares are registered in different names and addresses, each proxy should be signed and returned to ensure that all of your shares are voted. Thank you for your consideration. /s/ George W. Belsey FOR THE BOARD OF DIRECTORS, GeorgeW.
